DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 40-43 are rejected.
Response to Arguments1
Restriction
Applicant “objects[2] to the Office imposing a restriction requirement on claims 37-43.” Rm. at 9 (bracketing added). Applicant submit that there exists a de minimis difference between claims 37-43 as claim 40 is the merely in the direction of “financial transactions.” Rm. at 9. Examiner does not accept this submission. A bolding of both the independent claims in tabulated form is reproduced below. Black boxes are filled in when there is no corresponding element in the sibling independent claim.

Claim 37
Claim 40
a first data processing device in a first environment that communicates among a plurality of networked data processing devices within a plurality of processing environments to complete financial transaction in a secured and verified manner; and
initiating, by a first data processing device in a first environment, a transaction in which cloud data is to be communicated to a target device in a second environment, wherein the first data processing device comprise a processor and the transaction is a financial transaction;
at least one computer processor of the first data processing device comprising a memory that stores computer executable instructions that, when executed by the at least one computer processor, perform operations by the at least one data processing device, the operations comprising:
safeguarding, by the first data processing device, the transaction;
monitoring transaction information related to cloud data stored by the at least one data processing device, wherein the transaction information relates to the financial transaction, which comprises:
monitoring, by the first data processing device in the first environment, transaction information related to the transaction comprising:
a unit of work a unit of work having a number of processing steps, one or more logically related data elements or functions usable to accomplish a single task, and
a plurality of transaction elements comprising one or more of a transaction ID, a source ID, a destination ID, an expiration, a return receipt, a cache permit, a privacy flag, a replication system ID, an ITS, and a quality of service,
a unit of work having a number of processing steps, one or more logically related data elements or functions usable to accomplish a single task, and 
a plurality of transaction elements comprising one or more of a transaction ID, a source ID, a destination ID, an expiration, a return receipt, a cache permit, a privacy flag, a replication system ID, an ITS, and a quality of service;
based on the monitoring, determining that translation of the cloud data is needed for the financial transaction to be processed by a second data processing device in a second environment,
based on the monitoring, determining, by the first data processing device, whether translation of the cloud data is needed to process the transaction;
translating the cloud data to create translated cloud data that is readable by the second data processing device in the second environment, the translating being accomplished by the first data processing device to avoid use of an intermediate translation service, whereby the exchange is simplified, the translating of the cloud data comprising establishing transaction criteria recognizable by the second data processing device,

translating, by the first data processing device, the cloud data to a form such that the cloud data is readable by a target device in a second environment, said form including the transaction information established within said first environment, wherein the form is readable by the target device in the second environment after the translating, and wherein the translating is not performed by an intermediate translation device;


determining, by the first data processing device, whether there is an error with the translating;
selecting a route for the transaction information to be communicated to the second data processing device, based on one or more of a security characteristic, a speed characteristic, a complexity characteristic, and a compliance characteristic,
in response to a determination that there is not the error, selecting a route for the cloud data to traverse to the target device based on one or more of a security characteristic, a speed characteristic, a complexity characteristic, and a compliance characteristic;

transmitting the cloud data to the target device over the selected route;
receiving confirmation from the second data processing device confirming that the translated cloud data received from the first data processing device complies with an established transaction criteria and that the translated cloud data was received over the selected route.
receiving, by the first data processing device, a confirmation from the target device in said second environment, that said transaction criteria has been met, whereby the confirmation indicates that the target device in said second environment is able to read the cloud data and that the cloud data was received over the selected route.


The last five blocks outlined by Examiner substantially differ along with the first two elements. For example, the elements of “determining” and “transmitting,” are not found in claim 37. Further for example, while elements “translating” and “receiving” line up, the language varies between each with a two-way test. Taking 37 and 40 as a whole, the Examiner finds this restriction is proper and is herein made FINAL based on a two-way requirement. See MPEP 806.05(d).

103
As the Examiner noted in the interview taken on Aug. 8th, he would be entering a new ground of rejection if and when he found new art based on the field of endeavor analysis. See instant Interview Summary. Examiner is removing rejection and is not entering new grounds based on his search. The closest art is Orsini US8650434 (“’434”) which is cited herein on the instant PTO-892 along with other references found.
Examiner will articulate details on why if and when NoA is issued in view of ‘434. 
In order to advance prosecution as only 112’s remain, Examiner called Applicant again on the 10th to resolve pending issue. No call back was received. Examiner invites Applicant to discussion.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 40-43 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

New Matter — Only Third Party 
Claim 40 recites: “receiving…a confirmation from the target device in said second environment….” Spec. (0081) discloses that the confirmation comes from the “third party,” not the second device. Examiner searched for “confirm” and “confirmation” and the only mention can be found in 0081. Each instance is with only the third party. New matter.
Further, the language of “transaction criteria” only appears in 0033 of the Spec. In this section, there is no contemplation of a third party. Therefore, the element of “receiving” is rejected as a whole.
Further still, claim 40 recites that the confirmation encompasses a series of data with the following language: “whereby the confirmation indicates that the target device in said second environment is able to read the cloud data and that the cloud data was received over the selected route.” (Emphasis added.) Spec. (0081) only discloses that the confirmation is send “when the transaction is received and that the selected route was taken.” There is no mention of the second device in the confirmation being able to read. Nor is there any message in the confirmation of cloud data. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim 40-43 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Antecedent Basis
Claim 40 recites: ‘receiving…that said transaction criteria has been met….” This is in view of the “confirmation.” It is a truism that the lack of antecedent basis does not always render the claim indefinite. MPEP 2173.05(e) (“[T]he failure to provide…basis…does not always render a claim indefinite.”). However, in this case it does. Looking at the claim as a whole, Examiner is representing offending language below:
in response to a determination that there is not the error (Spec. at 0004 (“error occurs”)), selecting a route for the cloud data to traverse to the target device (Spec. at 0054 (“transaction to be communicated”)) based on one or more of a security characteristic (Spec. at 0054 (“most secure path”))…
[…]
receiving, by the first data processing device, a confirmation from the target device in said second environment (Spec. at 0081 (“third party can provide a confirmation”)), that said transaction criteria has been met (Spec. at 0033 (“routes to optimize desired transaction criteria”))….
Instant Claim 40 (citations to Spec. added).
Taking Spec. 0054 and Spec. 0033 together as a whole, which discloses pathing and routing respectively, it appears that “said transaction criteria” may be referencing the one or more security characteristics; however, this is unclear. Examiner submits that the scope of the claims is unclear as the language of criteria does not clearly reference security characteristic thereby reaching an ambiguity threshold that must be resolved during prosecution. MPEP 2173.02 (quoting Halliburton Energy Servs., Inc. v. M-I LLC, 514 F.3d 1244, 1255, 85 USPQ2d 1654, 1663 (Fed. Cir. 2008)).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DENNIS G KERITSIS whose telephone number is (313)446-6591. The examiner can normally be reached Mon-Fri 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hayes John can be reached on (571) 272-6708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DENNIS G KERITSIS/Examiner, Art Unit 3685  

/JOHN W HAYES/Supervisory Patent Examiner, Art Unit 3685                                                                                                                                                                                                                                                                                                                                                                                                              


    
        
            
        
            
    

    
        1 Remarks (04/21/2022) are herein referred to as Rm.
        2 By “object,” Examiner is taking this as “traverse.”